United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1082
                         ___________________________

                              United States of America

                        lllllllllllllllllllllPetitioner - Appellee

                                           v.

                                      Isaac Perry

                      lllllllllllllllllllllRespondent - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: August 29, 2014
                            Filed: September 16, 2014
                                   [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Isaac Perry, who is serving a life sentence imposed in 1993 in a North Carolina
federal court, appeals from the order of the District Court1 committing him to the

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.
custody of the Attorney General under 18 U.S.C. § 4245 for hospitalization and
treatment of his mental disease or defect until he no longer needs treatment or his
sentence expires, whichever occurs first. Perry is currently confined at the Federal
Medical Center (FMC) in Rochester, Minnesota. Upon careful review, we conclude
that the hearing testimony of two FMC professionals, along with exhibits, sufficiently
establishes that Perry is suffering from a mental disease or defect, that he is in need
of custody for care or treatment of that mental disease or defect, and that FMC
Rochester is a suitable facility. See 18 U.S.C. § 4245(d) (explaining the necessary
findings for hospitalization of a prisoner suffering from a mental disease or defect);
United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004) (noting that § 4245(d)
findings are reviewed for clear error).

       Accordingly, we affirm. We also grant counsel’s motion to withdraw, subject
to counsel informing Perry about procedures for seeking rehearing or filing a petition
for certiorari.
                      ______________________________




                                         -2-